PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/656,037
Filing Date: 21 Jul 2017
Appellant(s): VALLBRACHT et al.



__________________
Douglas Choi
Reg. No. 75,267
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2021.

(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Appellant's arguments with regard to the rejections of claims 1-4, 7-11, 13-18 and 20-24 have been fully considered, but they are not deemed to be persuasive for at least the reasons addressed below. For redundancy purposes, the examiner focused the response on what it being claimed in light of the specification. Kato (EP 2 676 830) was used to reject the limitations of claims 7-9 and 11. Kato in view of Zhi (US 2017/0063276) was used to reject the limitations of claims 1-4, 14-16, 18 and 20-24. Kato in view of Kitano (EP 2 685 624) was used to reject the limitations of claims 10 and 13. Kato in view of Zhi further in view of Kitano was used to reject the limitations of claim 17.

(2) Response to Argument
(A) In response to Claims rejected under 35 USC § 102 (a)(1) for independent claim 7
Appellant with respect to independent Claim 7, argues that Kato’s Fig. 13A fails to disclose or suggest that the instructed torque of 100 Nm is the maximum torque capability of drive wheel 1 or drive wheel 2. In other words, the diagram in Fig. 13A does not indicate maximum torque capabilities of drive wheel 1 and drive wheel 2. Appellants further argues that Fig. 13B depicts characteristics of the same drive wheels as Fig. 13A with different instructed torques. 
For these reasons, Appellant believes the cited portion of Kato fails to disclose “the maximum torque capabilities of the drive wheels”, “determining whether the driver requested torque is less than or equal to a maximum torque capability of the first electric motor and/or a maximum torque capability of the second electric motor”, “as a result of determining that the driver requested torque is less than or equal to the maximum torque capability of the first electric motor or the maximum capability of the second electric motor, operating one electric motor of the first electric motor or the second electric motor to produce the entirety of the driver requested torque” and “as a result of determining that the driver requested torque is less than or equal to the maximum torque capability of the first electric motor or the maximum torque capability of the second electric motor, operating both the first electric motor and the second electric motor to produce portions of the driver requested torque” as recited in claim 7.

Examiner’s Response (A)
  	The present application’s invention relates to multi-motor electric vehicle, such as electric bus, comprising a powertrain that includes two electric motors configured to provide traction for electric vehicle, and a control unit receiving signal indicative of driver requested torque. The portions of the driver requested torque to produce from each of the first electric motor and the second electric motor is determined based on an efficiency map of one or both of the first electric motor and the second electric motor.  The first electric motor and the second electric motor are controlled to produce the determined portions of the driver requested torque. The control unit instructs multiple motors of the powertrain to produce any portion of the driver requested torque to increase efficiency of the vehicle, and also the weight of the bus is reduced.
	The prior art Kato discloses a torque distribution apparatus for electric vehicle comprising a control unit that carries out torque distribution control to a plurality of motors based on calculated torque distribution value. The motors are disposed in each drive wheel for traction. The apparatus has a torque instruction value acquisition unit (101), a motor efficiency map acquisition unit (104), an efficiency map acquiring unit (105) and a calculation unit (106) that produces the efficiency change formula which shows efficiency value on the operation line indicating relationship between rotational speed and torque based on slip ratio.  A distribution/allocation unit (107) of the apparatus calculates 
	In response to appellant’s arguments presented above, Examiner notes that Fig. 13A is used as an example to depict the instructed torque being at 100 Nm and the efficiency is greatest when (T1, T2) = (0,100), (100, 0). In FIG. 13B, the instructed torque T is 120 Nm, and the efficiency is greatest when (T1, T2) = (0,120), (120, 0).  Fig. 13A represents one of many example diagrams depicting characteristics of each wheel among the torque- efficiency characteristic and 100 Nm represents the force vs efficiency. 
	Examiner would like to draw Appellant’s attention to Fig. 7 of the prior art Kato, where maximum torque capability is shown. See reproduced Fig. 7 of Kato below.

    PNG
    media_image2.png
    328
    568
    media_image2.png
    Greyscale

	Therefore, a person having ordinary skill in the art would know that 100 Nm of Fig. 13A is not the maximum. Fig. 7 of Kato depicts when the torque starts to saturate, which is at the maximum torque capability around 900 Nm. 
	Referring to Figs. 13A, 13B, the figures depict efficiency vs torque and we see that the instructed torque 100 Nm of Fig. 13A is below the maximum torque of Fig. 7, which is around 900 Nm, as shown determining that the driver requested torque is less than the maximum torque capability of the first electric motor or the maximum torque capability of the second electric motor, operating one electric motor of the first electric motor or the second electric motor to produce the entirety of the driver requested torque…” is disclosed at least in Fig. 13A with respect to Fig. 7.  See para [0082]-[0084]. Fig. 13A shows that the instructed torque is 100 Nm and the efficiency is greatest when (T1, T2) = (0,100), (100, 0). In FIG. 13B, the instructed torque T is 120[Nm], and the efficiency is greatest when (T1, T2) = (0,120), (120, 0).  
	Furthermore, Fig. 15B- 15E also describes torque distribution in the case of more than 2 drive motors. As shown, when the instructed torque T is greater than the torque that optimizes efficiency T0, the combination having the optimum drive system efficiency is selected. See Fig. 15C and (a) to (e) along with para [0086]-[0102]. So for this example, optimize efficiency T0 can be interpreted under the broadest reasonable interpretation as the maximum torque for purposes of efficiency. One of ordinary skill in the art would recognize that motors can operate above their limits, however efficiency starts dropping, which is why Kato uses a torque distribution control. 

(B)(1) In response to Claims rejected under 35 USC § 103 for independent claims 1 and 14
Appellant, with respect to independent claim 1, argues that Kato doesn’t disclose the aspect of claim 1 for reasons similar to those discussed with reference to independent claim 7. And Zhi fails to cure these deficiencies of Kato.
Examiner’s Response (B)(1) 
Examiner, for the reasons similar to those discussed with reference to independent claim 7, believes the arguments presented by Appellant are not persuasive.
(B)(2) Appellant, with respect to independent claim 14, argues that Kato doesn’t disclose the aspect of claim 14 for reasons similar to those discussed with reference to independent claim 7. And Zhi fails to cure these deficiencies of Kato.
Examiner’s Response (B)(2)
Examiner, for the reasons similar to those discussed with reference to independent claim 7, believes the arguments presented by Appellant are not persuasive.

(B)(3) In response to Claims rejected under 35 USC § 103 for dependent claims 2-4, 8-11, 13, 15-18, and 20-24
Appellant, with respect to dependent claim 8, argues that the Office Action uses Fig. 13A to reject the limitations of claim 8 and as explained in the remarks for independent claim 7, Kato fails to disclose using the diagram of Fig. 13A the limitations of “determining portions of the driver requested torque to produce from each of the first electric motor and the second electric motor based on an efficiency map of one or both of the first electric motor and the second electric motor”, as recited in claim 8. That is Kato fails to disclose or suggest using the diagram depicted in Fig. 13A to determine portions of driver instructed torque from a first and second electric motor. 
Examiner’s Response (B)(3)
Examiner respectfully disagrees with Appellant and notes, as already mentioned  in the summary of the prior art above, that the prior art Kato discloses a torque distribution apparatus for electric vehicle comprising a control unit that carries out torque distribution control to a plurality of motors based on calculated torque distribution value. The apparatus has a torque instruction value acquisition unit (101), a motor efficiency map acquisition unit (104) and an efficiency map acquiring unit 105. Para [0025]-[0030] describes the determining portions of the driver requested torque to produce from each of the motors based on an efficiency map of the motors. Again, Fig. 13A shows that the 

(B)(4) Appellant, with respect to dependent claim 2-4, 8-11, 13, 15-18, and 20-24 argues that claims 2-4 depend from independent claim 1, claims 8-11 and 13 depend from independent claim 7, and claims 15-18 and 20-24 depend from independent claim 14. And since these dependent claims include all the limitations of their respective independent claims, Appellant concludes they are deemed to be allowable over the cited reference at least for the same reasons their respective independent claims are allowable. 
Examiner’s Response (B)(4)
Examiner, for the reasons similar to those discussed with reference to independent claim 7, believes the arguments presented by Appellant are not persuasive.
Therefore, the claims are not allowable over the prior arts. 


Respectfully submitted,
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846     
                                                                                                                                                                                                  
Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.